COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


PIERRE JOLIGARD
                                               MEMORANDUM OPINION *
v.   Record No. 2533-96-4                          PER CURIAM
                                                  MAY 20, 1997
CHRISTINA M. JOLIGARD


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       Paul F. Sheridan, Judge

            (Pierre Joligard, pro se, on briefs).
            (Leo R. Andrews, Jr., on brief), for
            appellee.



     Pierre Joligard (father) appeals the decision of the circuit

court modifying visitation and awarding attorney's fees to

Christina Joligard (mother).   Father contends that the trial

court erred by (1) ordering custody and visitation without

substantial, competent, and credible evidence; (2) reducing

visitation without finding a material change in circumstances;

(3) reducing visitation time without applying the proper

evidentiary standard; and (4) awarding fees without proper

notice.    Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the decision of the trial court.    Rule 5A:27.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
controlling consideration[s].'"        Kogon v. Ulerick, 12 Va. App.
595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).       "The

trial court, in the interest of the children's welfare, may

modify visitation rights of a parent based upon a change in

circumstances."    Fariss v. Tsapel, 3 Va. App. 439, 442, 350
S.E.2d 670, 672 (1986).     See Keel v. Keel, 225 Va. 606, 611-12,

303 S.E.2d 917, 921 (1983).    The trial court is vested with broad

discretion to make the decisions necessary to safeguard and

promote the child's best interests, and its decision will not be

set aside unless plainly wrong or without evidence to support it.
See Farley v. Farley, 9 Va. App. 326, 327-28, 387 S.E.2d 794, 795

(1990).

     Father contends that there had been material changes in

circumstances since the trial court's award of custody to mother

in April 1995.    Father alleged that the parties' minor child had

been hospitalized for a drug overdose, that the overdose was

caused by mother's faulty adherence to the view that the child

needed to receive psychotropic drugs, and that the child had

failed to thrive physically while in mother's care.       Father also

alleged that mother's relocation outside Virginia and her

relationship with a new boyfriend were material changes.

     The trial judge considered the evidence and heard the

testimony of the parties.    The trial judge was not persuaded by

the father's arguments and rejected the father's petition.       "The

credibility of the witnesses is within the exclusive province of



                                   2
the finder of fact because it uniquely has the opportunity to see

and hear the witnesses testify and weigh their credibility based

upon their appearance, demeanor and manner of testifying."     Estes

v. Commonwealth, 8 Va. App. 520, 524, 382 S.E.2d 491, 493 (1989).

The court found no change in circumstances warranting a change

of custody from mother.   We find no error in that decision.

     Father also contends that the trial court erred in reducing

his visitation without finding a material change of circumstances

and that the decision was not supported by substantial, competent

and credible evidence.
     The court found that the parties were demonstrably unable to

work together to reach decisions concerning the child's welfare

and that one parent needed to be completely in charge.   The trial

court also found, and evidence in the record documents, that the

substantial animosity between the parties and extended family

made visitations disruptive.   Furthermore, the court found that

traveling from Pennsylvania to Virginia three weekends a month

destabilized the place of primary custody and was not conducive

to the child's best interests.   The trial court's decision

maintaining custody with mother and reducing father's visitation

to two weekends a month was based upon the child's best interests

and was not plainly wrong.

     We reject father's claim that he lacked notice concerning

the award of fees for the guardian ad litem.   It is unclear

whether father's objection relates to those costs previously



                                 3
awarded against father and excepted from discharge by the federal

bankruptcy court or the additional costs charged at the

completion of the hearing.   Father was demonstrably aware that

the parties bore responsibility for payment to the guardian ad

litem and these charges remained outstanding.   We find no abuse

of discretion in the trial court's award.

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                          Affirmed.




                                 4